James S. Coon
OSB# 771450
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone (503) 228-5222
Fax (503) 273-9175
E-mail: jcoon@tcnf.legal

Scott A. Sell
OSB# 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, OR 97204
Phone (503) 228-5222
Fax (503) 273-9175
Email: ssell@tcnf.legal


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

SILAS PARKER                               Case No.:      3:18-cv-00794-MC
                     Plaintiff,
                                                          ORDER GRANTING
                                                          STIPULATED MOTION FOR
                                                          ATTORNEY FEES UNDER 28
                                                          U.S.C. § 2412
       v.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,
                Defendant.

       Based on the stipulation of the parties, it is hereby ORDERED that attorney fees

in the amount of $3,628.80 will be awarded and payable to Plaintiff in care of his

attorneys pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after

the satisfaction of Plaintiff's debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010),
and mailed to his attorney, Scott A. Sell, at Mr. Sell’s address: 820 SW 2nd Ave Ste

200, Portland OR 97204. There are no costs or expenses.

      Dated this 5th day of June, 2019.
                                                 s/Michael J. McShane
                                               ___________________________
                                               United States District Judge
Presented by:
Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
